                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ANDREW ERIK HEIDERSCHEID,                         Case No. 18‐CV‐1733 (NEB/SER)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 DEPUTY CARTIER RUSSELL,

                      Defendant.



       The Court has received the October 15, 2019 Report and Recommendation of

United States Magistrate Judge Steven E. Rau. [ECF No. 46.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 46] is ACCEPTED;

2. Defendant Cartier Russell’s Motion to Dismiss [ECF No. 35] is GRANTED; and

3. The action is DISMISSED WITHOUT PREJUDICE.
LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: November 15, 2019           BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
